No. 2-08-0844     Filed: 4-13-10
______________________________________________________________________________

                                            IN THE

                             APPELLATE COURT OF ILLINOIS

                              SECOND DISTRICT
______________________________________________________________________________

JACQUELINE ZAHL, GENE KRUPA,                 ) Appeal from the Circuit Court
and LYNN KRUPA,                              ) of Du Page County.
                                             )
       Plaintiffs-Appellants,                )
                                             )
v.                                           ) No. 04--L--1334
                                             )
RONALD A. KRUPA and JONES AND                )
BROWN COMPANY, INC.,                         )
                                             )
       Defendants                            )
                                             )
(John G. Creighton, Thomas Kulakowski,       )
John Creighton, Larry Wright, Ross Boehmer, )
Terry Mooney, Patricia M. Dell'Aquila,       )
Marysue Brown, Ron Krol, and Steven Brown, ) Honorable
as Directors and Officers of Jones and Brown ) John T. Elsner,
Company, Inc., Defendants-Appellees).        ) Judge, Presiding.
_________________________________________________________________________________

       JUSTICE O'MALLEY delivered the opinion of the court:

       Plaintiffs, Jacqueline Zahl, Gene Krupa, and Lynn Krupa, appeal the judgment of the circuit

court of Du Page County granting summary judgment in favor of defendants, John G. Creighton,

Thomas Kulakowski, John Creighton, Larry Wright, Ross Boehmer, Terry Mooney, Patricia M.

Dell'Aquila, Marysue Brown, Ron Krol, and Steven Brown. We affirm.

                                       BACKGROUND
No. 2--08--0844


       This case comes before us for the second time. In Zahl v. Krupa, 365 Ill. App. 3d 653, 664

(2006) (Zahl I), we reversed the dismissal of plaintiffs' amended complaint. We briefly recapitulate

that history and the events since remand that led to this current appeal.

       Plaintiffs' amended complaint named Ronald A. Krupa (Krupa), Jones & Brown Co., Inc., and

defendants in their capacities as directors and officers of Jones & Brown. Plaintiffs alleged that, at

all relevant times, defendants were officers and directors of Jones & Brown and Krupa was president

and director of Jones & Brown. Plaintiffs alleged that Krupa solicited money from plaintiffs on the

false pretense that the money was for deposit in an investment account, the "Scudder" fund, that

Krupa claimed was open to the officers and directors of Jones & Brown and their friends and families.

Plaintiffs alleged that no such fund existed and that Krupa admittedly dissipated the money on

gambling. Plaintiffs brought claims of breach of contract, fraud, and negligent hiring, supervision,

and retention. The breach-of-contract and fraud counts were premised on the assertion that Krupa

acted "on behalf of [Jones & Brown] and [defendants], as their agent or apparent agent." The

negligence counts alleged that Jones & Brown and defendants, either when Krupa was hired or during

the course of his employment, knew or should have known of Krupa's tendency toward deception.

Plaintiffs attached to their amended complaint two agreements handwritten on Jones & Brown

letterhead (investment agreements). These were two of several agreements that plaintiffs alleged

Krupa misled them into signing. The first agreement was signed by Krupa and Jacqueline Zahl and

dated December 28, 2002. It read:

               "This letter shall act as the basis of the following agreement between Jacqueline Zahl

       and Ron Krupa.

               Effective 1-1-03, I[,] Ron Krupa (President of Jones and Brown)[,] agrees [sic] to

       invest $160,000 of Jacqueline Zahl's money into a [sic] investment fund at Jones and Brown.

                                                 -2-
No. 2--08--0844


                 This is a Scudder Fund only available to members of Jones & Brown's board of

          directors. The investment will be for a period of seven months yielding a guarantee [sic] net

          rate of return in the amount of 11.1%.

                 Thus, Jacqueline's investment [of] $160,000 cash effective 1-1-03 at 11.1% thru

          7-31-03 equals a full investment return of $177,760 less processing fees.

                 Jones and Brown fully guarantees this investment."

The second agreement was signed by Gene Krupa (Gene), his wife Lynn Krupa (Lynn), and Krupa.

It was dated May 31, 2003, and provided:

                 "I[,] Ron Krupa[,] President of Jones and Brown[,] agrees [sic] to invest $100,000

          of Gene and Lynn Krupa's money at a rate of 11.1% for a period of 10 months. Thru a

          Scudder investment fund available only to Jones and Brown['s] Board of Directors.

                 The net return available 4-01-04 will be $111,100 less processing fees. This money

          is guaranteed by Jones and Brown."

          Under sections 2--615 and 2--619 of the Code of Civil Procedure (735 ILCS 5/2--615, 2--619

(West 2008)), defendants and Jones & Brown moved to dismiss the amended complaint on three

grounds: (1) plaintiffs had unclean hands because they gave Krupa funds knowing that the written

agreements specifically stated that the Scudder fund was available only to Jones & Brown directors;

(2) Krupa was acting strictly in his individual, not corporate, capacity when he signed the agreements;

and (3) plaintiffs did not sufficiently allege that Krupa "had either actual or apparent authority to act

on behalf of Jones & Brown when [he] entered into the purported agreements with Plaintiffs." The

trial court accepted all three grounds and dismissed the amended complaint. Zahl I, 365 Ill. App. 3d

at 657.



                                                   -3-
No. 2--08--0844


        Plaintiffs appealed, and we reversed. We held that the complaint did not establish the defense

of unclean hands as a matter of law. We also held that there was a question of fact whether Krupa

signed the agreements on behalf of Jones & Brown. Finally, we found that plaintiffs "pleaded facts

that, if true, would prove that Krupa acted with the apparent authority of [defendants and Jones &

Brown] in taking plaintiffs' money pursuant to the investment agreements." Zahl I, 365 Ill. App. 3d

at 663. We found the claim of apparent authority established by the following allegations:

                  "(1) Krupa was president of Jones & Brown, had enjoyed that position for 20 years,[1]

        and was given an office, telephone, and company letterhead for the execution of his duties;

        (2) Krupa told plaintiffs that Jones & Brown not only allowed but encouraged friends and

        family of Jones & Brown's officers and directors to invest in the Scudder fund; (3) Krupa

        previously had taken plaintiffs' money for investing in the Scudder fund with a guaranteed rate

        of return, and Krupa returned the money with the interest promised; and (4) the investment

        agreements at issue were written on company letterhead." Zahl I, 365 Ill. App. 3d at 661.

We explained that, since a corporation is a legal entity that acts only through its officers and directors,

plaintiffs "were entitled to consider [Krupa's] words and conduct as those of Jones & Brown itself"

in judging the apparent authority of Krupa to act on behalf of Jones & Brown. Zahl I, 365 Ill. App.
3d at 661.

        We found the present case similar to Denten v. Merrill Lynch, Pierce, Fenner & Smith, Inc.,

887 F. Supp. 176, 179 (N.D. Ill. 1995), where the court found that the plaintiff sufficiently pled that

Webster, a broker employed by the defendant, had apparent authority to solicit funds from the



        1
            It has since come to light that Krupa was president of Jones & Brown since only 2003 but

was with the company for nearly 30 years when the alleged fraud occurred.

                                                   -4-
No. 2--08--0844


plaintiff for investment in a radio station. Defendants and Jones & Brown argued that the present

case differed crucially from Denten because Jones & Brown was in the construction business, not the

investment business like the defendant in Denten. We rejected this argument:

       "Plaintiffs' complaint contains no allegations about Jones & Brown's actual business, but such

       allegations were not necessary to establish apparent authority. The question is not whether

       Jones & Brown's course of business includes the selling of investment opportunities but

       whether plaintiffs reasonably believed that Jones & Brown permitted outside parties to invest

       in a Scudder fund available to its directors. Plaintiffs alleged that they did so reasonably

       believe. Whether plaintiffs can prove their allegations if defendants prove that Jones &

       Brown is in a business totally unrelated to investment opportunities remains to be seen." Zahl

       I, 365 Ill. App. 3d at 663.

       On remand, plaintiffs voluntarily dismissed their claims against Jones & Brown, and the case

proceeded against defendants and Krupa. Defendants then moved for summary judgment on all

counts. See 735 ILCS 5/2--1005(c) (West 2008). Defendants attached to their motion the deposition

transcripts of Zahl, Gene, and defendants John G. Creighton, Ron Krol, and Thomas Kulakowski.

On the breach-of-contract counts, defendants argued that Krupa had neither actual nor apparent

authority to enter into the investment agreements. Actual authority was lacking because defendants

neither signed the agreements nor authorized Krupa to sign them. Apparent authority was lacking

because plaintiffs should have known that the investment agreements were "outside the scope of

[Jones & Brown's] normal business as a steel fabricator and construction contractor." As for the

fraud counts, defendants cited authorities, including Brown Leasing, Inc. v. Stone, 284 Ill. App. 3d
1035 (1996), and Macaluso v. Jenkins, 95 Ill. App. 3d 461 (1981), which they claimed hold that "[a]

corporate director can only be held personally liable to the victim of a tort if the director personally

                                                  -5-
No. 2--08--0844

participated in its commission." Defendants argued that, since they had no knowledge of the

investment agreements, they were not personally liable for Krupa's fraud. On the negligence counts,

defendants maintained that they neither knew nor had reason to know that Krupa had the potential

for fraud.

       We now recount the testimony of the depositions. In doing so, we note that, though plaintiffs'

amended complaint does not allege the business of Jones & Brown, it is now undisputed that Jones

& Brown manufactures steel for installation in construction projects. There is also no dispute that

Krupa was employed by Jones & Brown from October 1973 to August 2004, was a salesman until

the mid-1980s when he became vice president of sales, became a board member in the 1990s, and

became vice president of Jones & Brown in 2002 and president in 2003.2

       Zahl testified that she first met Krupa in 1999 or 2000. They had a dating relationship until

2000 or 2001 and afterward remained friends. In 2000, Krupa informed Zahl that Jones & Brown

had created an investment fund to raise money to expand the business. The fund was open to board

members of Jones & Brown. A board member could also invest funds from friends and family under

the member's name. Krupa told Zahl that Jones & Brown manufactured steel but also "made

investments." Krupa said that the investment would be "short term," 120 days, and have an 11.1%

return. He said that "Jones & Brown guaranteed the fund 100 percent [and] there was no way to ever

lose your money." Krupa also told Zahl that he would take out a life insurance policy to secure her

investment. After Zahl researched the "financials" of Jones & Brown and found that the company

was "solid," she decided to invest. Krupa asked for the funds in cash. Zahl gave Krupa $10,500, and



       2
           The record does not explain the distinction between vice president of sales and vice president

of Jones & Brown. For our purposes here, any likely difference would be inconsequential.

                                                    -6-
No. 2--08--0844

Krupa handwrote the terms of the agreement on Jones & Brown letterhead dated August 3, 2000.

Zahl testified that Krupa also prepared a typewritten contract but that she no longer had it. Zahl did

not ask Krupa for any documentation to confirm that Krupa actually invested the funds.

       Zahl testified that Krupa returned the first investment, in cash at the promised rate of interest,

on the agreed due date. In January 2002, Krupa said that Jones & Brown was again accepting money

for the investment fund to raise money for machinery. The investment term was four months and the

guaranteed rate of return was 12.3%. Krupa explained that Jones & Brown was able to offer such

a high rate of return because the company's own rate of return was higher. Zahl gave Krupa $66,000

in cash to invest. Krupa typed the terms of the agreement on Jones & Brown letterhead. This

agreement, dated January 16, 2002, identified the fund as a "[S]cudder fund." Zahl did not ask for

any additional documentation. At the end of the agreed term, Krupa paid Zahl back in cash with the

agreed interest.

       Zahl testified that the third and final time she gave Krupa money for investment was in

December 2002. Krupa said that the fund was open again but probably for the last time. Krupa also

noted that there was a cap this time on how much could be invested. The interest rate was 11.1%

and the term was seven months. Zahl gave Krupa $160,000. Krupa handwrote the agreement on

Jones & Brown letterhead dated December 28, 2002 (this agreement was attached to the amended

complaint). Zahl's mother also invested in the fund this time and a written agreement was prepared.

Again, Zahl did not request any documents other than the agreements themselves. Seven months

later, Zahl asked for the funds. Krupa initially said there was a delay due to paperwork. Zahl phoned

a week later and Krupa repeated the explanation. Several weeks passed without Krupa returning any

of the investment. Concerned about her money, Zahl went to Jones & Brown's offices on a weekend

and saw Jerry Creighton, the company's chief executive officer (CEO) and chairman. Zahl informed

                                                  -7-
No. 2--08--0844

Creighton about the investments she made and that Krupa was overdue in returning her latest

investment. Creighton denied that Jones & Brown had any investment fund. Creighton said he would

speak to Krupa and report back to Zahl. After some time passed with no word from Creighton, Zahl

called him. Creighton said he had spoken to Krupa, who claimed that Zahl was "crazy" and that the

matter "had nothing to do with the company." Zahl believed at this point that she was being

"completely scammed." She could not accept that Creighton knew nothing about the fund. Zahl

believed that Creighton might be "in cahoots" with Krupa. Zahl tried to contact Krupa again but he

"didn't want to talk to [her] anymore."

       Zahl testified that she eventually was able to arrange a meeting with Krupa. Zahl's boyfriend

and mother also attended the meeting. Krupa told Zahl that her money "got lost in the market." Zahl

said she did not believe Krupa and threatened to contact Creighton. Krupa then confessed that he

lost the money gambling. Zahl told Krupa she did not believe this account either. Krupa insisted it

was true and asked to work out a payment plan with Zahl. Zahl received none of her $160,000 back

from Krupa.

       Zahl testified that Krupa made all three investment offers while they were in his office at Jones

& Brown. The funds for the investments were also received and repaid at Krupa's office. These were

among "several" occasions where Zahl visited Jones & Brown during business hours. During these

times, Zahl saw other employees of Jones & Brown but "did not know them" and only "[said] hello."

Zahl tried to see Creighton during these times but he was "never there," and thus it seemed to Zahl

that no one else at Jones & Brown "had authority above what Krupa had." Zahl attended two social

events with Krupa and other Jones & Brown employees: a baseball game and a picnic. On neither

occasion did Zahl mention the investments. Zahl testified that Krupa would phone her from his office



                                                 -8-
No. 2--08--0844

at Jones & Brown and that she would phone him there. When she and Krupa went out to dinner, he

would pay with his company credit card.

       Zahl testified that, prior to the problems with the third investment, the only person to whom

she mentioned the investments was her mother. Zahl claimed that, when she made the investments,

she had no reason to believe that Krupa was not acting in his capacity as president of Jones & Brown.

       Gene, Krupa's older brother, testified that Krupa presented him with an "investment

opportunity" at Jones & Brown. They discussed the opportunity in various places: over the phone

while Krupa was at his office at Jones & Brown, in person at Krupa's office, and at restaurants.

Krupa would buy the meals with what Gene presumed was a company credit card. Gene testified that

Krupa also invited him to sporting events where Jones & Brown paid for the tickets. Gene thought

that they "probably" discussed the opportunity at these events as well. Gene testified that Krupa also

had a company car.

       Gene testified that the interest rate Krupa promised on the investment was "above the

normal." Gene nonetheless had "confidence" in the transaction because he trusted both Krupa and

Jones & Brown and was familiar with Scudder, "the financial institution [the investment] was tied

with." In 2002, Gene wrote Krupa a check for $63,000 for investment in the fund. The terms of the

agreement were written on Jones & Brown letterhead. Krupa, Gene, and Lynn signed the agreement.

Gene did not keep a copy of that document. On January 1, 2003, the end of the investment period,

Krupa wrote Gene a check for the promised amount.

       Gene stated that, in 2003, he discussed with Krupa the possibility of investing again in the

Scudder fund, at a higher interest rate than before. Gene agreed to invest $100,000 at a rate of

11.1%. On May 31, 2003, Krupa, Gene, and Lynn executed a contract on Jones & Brown letterhead.

(This agreement was attached to the amended complaint.) Gene wrote Krupa a series of checks

                                                 -9-
No. 2--08--0844

totaling $100,000. At the end of the investment term, in April 2004, Gene asked for his money.

Krupa said that he had dissipated the money on gambling and that there was no Scudder fund. Krupa

returned none of the $100,000. Gene testified that he "never" spoke to anyone at Jones & Brown

about the $100,000 transaction. 3

        Gene testified that he met Zahl when she was dating Krupa. Neither Gene nor Zahl mentioned

the purported investment opportunities. Gene first heard of Zahl's involvement in Krupa's scheme

after Gene gave Krupa the $100,000. Zahl contacted Gene and said that she also had given Krupa

money and that he later confessed to having gambled away the money.

        Jerry Creighton testified that he had been a board member of Jones & Brown since the 1960s.

Creighton was chairman of Jones & Brown from 1999 to 2003. He also became CEO in 1999 and

in that role had "oversight" of the operations of the company and particularly of the "employees' " and

"executives' " "activities on behalf of the company." When Krupa was president of Jones & Brown

(from 2003 until August 2004), he reported to Creighton, who "held great trust in him." As president

of the company, Krupa held "a lot of authority and discretion" and had "a lot of freedom of

movement."

        Creighton testified that, in late 2003 or early 2004, when Creighton was chairman and Krupa

was president, Krupa came to Creighton in private. Krupa said that his daughter had been in a "very

serious" car accident. Krupa said that the accident caused serious injuries and a possible fatality, and

that his daughter was facing sizeable legal and medical bills. Krupa asked Creighton for a loan from

Jones & Brown. Creighton suggested that they both speak to Tom Kulakowski, who was then



        3
            Gene was not asked whether he spoke to anyone at Jones & Brown about the first investment

opportunity Krupa offered.

                                                  -10-
No. 2--08--0844

secretary-treasurer of Jones & Brown and a board member. They went to Kulakowski's office and

spoke to him in private. As Creighton relayed the situation to Kulakowski, Creighton feared that

Krupa was going to "pass out" because his eyes were "tearing" and he was "gasping for air." Krupa

claimed that he did not have insurance to cover the liability and that he was faced "with going

bankrupt." Krupa asked for a loan of $135,000. Krupa did not produce any evidence to corroborate

his story. Creighton "took [Krupa's] word" and decided to make the loan because the circumstances

were dire and because of Krupa's long service to Jones & Brown. Creighton suggested that the loan

be given in three installments of $45,000 rather than a lump sum. Creighton did not consult the board

before approving the loan. Creighton noted that Jones & Brown "over years *** had a policy" of

lending "off and on to individuals depending on the situation." Creighton "felt" he had authority to

approve the loan on his own; "[n]obody" told him he could or could not do so.

       Creighton testified that he had Krupa sign a note for the loan but kept it in Kulakowski's

office. Over the next several months, Creighton had Kulakowski write Krupa company checks for

three installments of $45,000. Creighton testified that he never attempted to verify Krupa's story

about his daughter's accident:

               "Q. Did you do anything whatsoever, sir, to figure out what [Krupa] did with the first

       $45,000?

               A. No.

               Q. Nothing?

               A. No.

               Q. And you didn't direct anyone to do so, did you, sir?

               A. No.

               Q. That was a mistake, wasn't it?

                                                -11-
No. 2--08--0844

             A. Yes.

                                             ***

             Q. And when you learned of the second payment of $45,000, you did nothing

      whatsoever to verify the veracity of [Krupa's] story or what he was doing with this money,

      did you, sir?

             A. No, I did not.

             Q. And you didn't direct anyone to do so, did you, sir?

             A. That's correct.

             Q. That was another mistake, wasn't it?

             A. Yes.

             Q. That was poor supervision on your part, wasn't it?

             ***

             A. Obviously the way this turned out.

             Q. It was poor supervision, wasn't it?

             ***

             A. I would have to agree based on what has happened.

             Q. And it was poor supervision to give him the first $45,000, wasn't it?

             ***

             A. That is correct.

                                            ***

             Q. And between the second and third payments, again you didn't lift a finger to

      verify [Krupa's] story or to verify where that money was going?

             ***

                                             -12-
No. 2--08--0844

                A. That's correct.

                Q. You didn't direct anyone to do so either, did you, sir?

                A. That's correct.

                Q. Again, that was a mistake, right?

                ***

                A. Correct.

                Q. Poor supervision, right?

                ***

                A. Yeah." (Emphases added.)

        Creighton testified that, in accordance with the agreed payment plan, amounts were deducted

each month from Krupa's paycheck.

        Creighton testified that, in the six or eight months between the first loan to Krupa and Zahl's

notifying him that Krupa owed her money, he told no other board member about the loan to Krupa.

Creighton noted that the board would not have found out about the loan to Krupa in the ordinary

course of its duties:

                "Q. And there were multiple board meetings between the time *** this first check

        [was] paid, and the time that you met with [Zahl] six or eight months later, right?

                A. There would have been probably two.

                Q. Weren't there financial reports and financial documents given to the board

        members at those meetings?

                A. No.

                Q. So there is no way the board members could figure out that this loan was made?



                                                 -13-
No. 2--08--0844

       There [were] no documents or other financial records they could have reviewed to disclose

       this?

                A. That's correct.

                Q. Did you do anything out of the ordinary to make sure that they didn't find out

       from the financial records?

                A. No. No, I did not."

Creighton testified that he also did not inform the Brown family, who were part-owners of Jones &

Brown, about the loan until after Zahl came forward. Creighton testified that he kept the matter to

himself out of concern for Krupa's privacy. Creighton "expected" that Kulakowski would keep the

matter private but he never asked Kulakowski to do so. Creighton testified that he also did not tell

Jones & Brown's outside counsel, Thomas Moran, or its outside auditor about the loan until Zahl

came forward.

       Creighton testified that, on June 27, 2004, Zahl came to Jones & Brown's offices wanting to

see him. Zahl said that Krupa had persuaded her to invest in a purported fund at Jones & Brown that

was fully guaranteed. Krupa, said Zahl, was overdue in returning her latest investment. Creighton

told Zahl that he would discuss the matter with Krupa. The next day, Creighton met with Krupa in

his office at Jones & Brown. Krupa said that the matter Zahl alluded to was strictly personal and did

not involve the company. A few days later, Zahl contacted Creighton to inquire about the meeting

with Krupa. Creighton arranged a meeting with her and Krupa for July 7, 2004. After scheduling

the meeting, Creighton met privately with Krupa again. Krupa admitted that he spent both the money

from Zahl and the loan from Jones & Brown on gambling. Creighton then informed Moran of

Krupa's revelation and of the upcoming meeting. Creighton could not recall whether he told Moran



                                                -14-
No. 2--08--0844

of Jones & Brown's loans to Krupa. Moran told Creighton to "refer all questions" at the July 7

meeting to Moran.

       Creighton testified that, on July 7, 2004, he met in a hotel lobby with Krupa, Zahl, Zahl's

mother, and a friend of Zahl's. Creighton acknowledged that his notes of the meeting, prepared later

that day, state: "At the start of the meeting[,] *** I stated to all the parties present I was not there

as an officer of Jones & Brown Company, nor did I represent Jones & Brown Company in any

manner. I was there as a friend of [Krupa's]." Creighton testified that he made this statement at

Moran's direction. According to his notes, Creighton also said: "If they wanted to discuss the

company in any way, it would have to be through the company's legal counsel." Creighton made this

statement, too, at Moran's direction. Creighton testified that he and Kulakowski did not inform the

Browns or the other directors about the loans or Krupa's confession until after the July 7 meeting.

Creighton "felt it was a matter that [he] was handling."

       Creighton testified that he regretted not disclosing earlier the loan to Krupa, Zahl's accusation,

or Krupa's later confession. It was an "error" and a "mistake" to approve the loan without consulting

the Browns or the board. It was also a "mistake" and "poor supervision" to keep the note for the loan

to Krupa in Kulakowski's office and to not mention the loan to Moran or the outside auditor. The

Browns had a "right" to know about Zahl's accusation and it was a "terrible mistake" not to tell them.

       Creighton was asked about any indication he or anyone else at Jones & Brown might have

had that Krupa was soliciting funds for a fictitious investment fund at Jones & Brown. Creighton

testified that he first met Zahl in 2002 at a sports event attended by Jones & Brown employees.

Krupa introduced Zahl as his "lady friend." Creighton said that he never saw Zahl at Jones & Brown's

offices until she came to see him on June 27, 2004. Creighton testified that Krupa's office was "right

next to his" but that they did not share a common wall. Creighton never inquired whether anyone else

                                                 -15-
No. 2--08--0844

at Jones & Brown saw Zahl at the offices. Creighton testified that the receptionist's desk at Jones &

Brown is situated in a main lobby behind which is a suite of offices for the company's executives.

Unless one approached the suite from the rear of the building, one would pass the receptionist's desk

on the way to the executives' offices. Jones & Brown had a policy of requiring first-time guests, or

at least guests unfamiliar to the receptionist, to sign in. Creighton did not know whether the policy

was in writing. According to Creighton, the company did not review the visitors logs. Creighton did

not know where, if at all, the logs were stored, and to his knowledge no one had ever consulted the

logs to determine whether Zahl visited Jones & Brown. Asked if it would have been prudent to make

those inquiries, Creighton said, "Hindsight is wonderful." Creighton also testified that, to his

knowledge, neither Gene nor Lynn ever visited Jones & Brown, but Creighton admitted that no one

at the company had ever attempted to verify this.

       Creighton testified that, before Zahl came forward, the only gambling he knew Krupa to

engage in was sports pools at Jones & Brown, of which there were two to four per year. Creighton

testified that he did not know how Krupa spent his free time. Their conversations about their

personal lives consisted of just "passing remark[s]."

       Creighton also described Jones & Brown's policies against personal use of company time and

property. According to Creighton, it was a "standard business practice" at Jones & Brown for

employees not to use any company materials for personal business. As Creighton explained, there

was not a written policy with respect to every type of company material. There was an unwritten

policy against personal use of company letterhead. Creighton admitted that "there was no system in

place whatsoever" to ensure that employees not use company letterhead for personal business. Also,

to Creighton's knowledge, no one at Jones & Brown ever told Krupa that he could not use company

letterhead for personal business. Asked if this meant that there was "virtually no oversight" of

                                                -16-
No. 2--08--0844

Krupa's activities, Creighton answered: "Well, I suppose it's pretty easy for anybody to put letterhead

paper in their case and leave at any company anywhere." Creighton, however, admitted that,

"reviewing it from this perspective," the failure to enforce the policy against personal use of company

letterhead was a "mistake." Creighton testified that it was only after Zahl came forward that

Creighton learned that Krupa had prepared false investment contracts on Jones & Brown letterhead.

       Creighton testified that Jones & Brown also had a policy against personal use of company

phones. Creighton believed that this policy was in writing. Creighton admitted, however, that the

policy was "absolutely unenforced" because the company "trusted" its employees. Creighton

admitted that this was an "insufficient internal control" and that in "hindsight" the policy should have

been enforced.

       Creighton stated that Jones & Brown also had an unwritten policy against using employee

offices for personal business, but to his knowledge no one at Jones & Brown ever informed Krupa

of that policy. Creighton admitted that it was a "mistake" to have "absolutely no controls in place

to monitor whether employees were using company offices to conduct non-company business."

       Creighton noted that, when Krupa was president, he retained a company car from his time as

vice president of sales. There was a written policy at Jones & Brown restricting company cars to

company business, but to Creighton's knowledge nothing was done to enforce the policy. Krupa also

had a company credit card. Creighton believed there were "limitations" on the use of company credit

cards but did not know whether there was a written policy. Statements for company credit cards

were reviewed by the executives' administrative assistant, who would refer to Creighton any

questionable charges. No charges on Krupa's credit card were ever referred to Creighton for review.

To Creighton's knowledge, no one at Jones & Brown had performed a second review of Krupa's



                                                 -17-
No. 2--08--0844

statements for personal charges such as gambling. Creighton admitted that he was "negligent in his

supervision" of Krupa.

       Creighton acknowledged that, in the minutes of a Jones & Brown board meeting on

September 16, 2003, there is the following entry: "Mr. Bunge cautioned about lack of internal

controls because of, among other things, the small size of the accounting staff." Creighton explained

that Bunge was a consulting accountant for Jones & Brown. Creighton testified that, to his mind,

"internal controls" were "a form of control of management" or "an overseer from one position to the

next to ensure that you have control, the company has control." Creighton could not recall whether

Jones & Brown took action in response to Bunge's admonition. Creighton did not know whether

there were "any internal controls whatsoever [that] [Jones & Brown] had for the supervision of the

activities engaged in by the president, [Krupa]." Creighton noted that Krupa's misconduct was partly

the reason why Jones & Brown instituted a written "Code of Conduct" in October 2004. Creighton

could not recall whether there was any such code before October 2004.

       Tom Kulakowski testified that he was hired by Jones & Brown in 1985 as a credit manager.

In 1990, he was promoted to secretary-treasurer and became a board member. He held that position

until his employment with Jones & Brown was terminated in January 2005. The stated reason for his

termination was that the company "was going in a different direction." Kulakowski did not believe

his termination was related to Krupa's misconduct.

       Kulakowski testified that "either Creighton or the board" had "responsibility for and oversight

over creating and enforcing policies at Jones & Brown." Creighton, as chairman and CEO, had direct

"oversight" over Krupa but Kulakowski assumed that the board as a whole "would be able to oversee

[Krupa] if there was a question raised."



                                                -18-
No. 2--08--0844

       Kulakowski knew Krupa "fairly well" but did not speak to him about "things outside of work"

except that they discussed "family matters" in a "casual way" and "never in depth." Kulakowski went

to several group social events where Krupa was present. Once or twice a year, the Jones & Brown

executives, who were all "friends," would go to a sporting event. Once a year, there was a company-

wide event. Kulakowski testified that Jones & Brown employees had office pools on sporting events.

Krupa always entered these pools but did not place more wagers than others at Jones & Brown.

Kulakowski did not know of any other gambling by Krupa.

       Kulakowski stated that he did not recall seeing Zahl at any of the group events attended by

Jones & Brown employees. Kulakowski first met Zahl at a festival in North Aurora. Krupa

introduced Zahl as his girlfriend. Kulakowski stated that Jones & Brown employees had infrequent

visitors at the offices, but his knowledge was limited because he did not have a view of the reception

area from his office and thus would not have been aware of visitors unless they came into his office.

Visitors were required to "check in" with the receptionist but there was no sign-in sheet. Kulakowski

did not recall seeing Zahl at Jones & Brown. Kulakowski and Krupa had contiguous offices but

visitors would not normally pass his office on the way to Krupa's.

       Kulakowski was not aware of any written policies at Jones & Brown restricting the use of

company letterhead or offices, but it was "generally understood" that company property was for

company use only. Employees were allowed only occasional use of company phones for personal

business. The executives' offices at Jones & Brown were well insulated and Kulakowski could hear

Krupa in his office only if his door was open. Kulakowski testified that Krupa had a company credit

card because each salesman at Jones & Brown had one and Krupa continued to make sales even as

president. Company credit cards were restricted to business use, and reimbursement was required

for personal charges. Kulakowski was in charge of reviewing credit card bills to ensure that the

                                                -19-
No. 2--08--0844

charges were appropriate. Kulakowski would ask an employee for any necessary reimbursement.

Only in "extreme circumstances" would Kulakowski bring a personal charge to the attention of

anyone else at Jones & Brown. Krupa sometimes used his credit card for personal business, as did

"all the salesmen," but Kulakowski could recall nothing that "stood out" on the bills for Krupa's card.

Kulakowski testified that it was not until Creighton said Krupa was being fired that Kulakowski first

learned that Krupa was using company property "to obtain money from individuals outside of the

work context."

       Kulakowski testified to the procedures by which employees could receive loans from Jones

& Brown. All check requests came to Kulakowski for approval but he would refer all loan requests

to one of the owners of Jones & Brown. When Creighton, himself a part-owner, was chairman and

CEO, Kulakowski referred loan requests to him. Kulakowski testified that loans were not given "very

often" but Kulakowski recalled several employees besides Krupa who took loans. Kulakowski once

took an $18,000 or $19,000 loan to purchase a car. Bob Carpenter, former vice president of sales,

once took a loan. John Johnson and Wilson Brown, former CEOs of Jones & Brown, took out loans

"all the time." Johnson once had a loan balance around $60,000. Kulakowski testified that he never

questioned the loan requests of Jones & Brown owners such as Creighton and his predecessors

Johnson and Brown.

       Kulakowski recounted the loans and advances Krupa took from Jones & Brown. Twice, in

1984 and 1986, Krupa received an advance on his bonus check. Krupa also took the following loans:

                 May 26, 2000      $9,500

                 October 1, 2002   $60,000

                 April 1, 2002     $46,000

                 April 15, 2002    $45,000

                                                 -20-
No. 2--08--0844

               April 29, 2002      $45,000

Kulakowski testified that Creighton would have approved all of these loans. Kulakowski noted that,

as of April 2002, Krupa had a loan balance of $186,000. Kulakowski considered that balance "large"

for a nonowner of Jones & Brown. Asked if the sheer size of the balance "raise[d] any warning flags"

at the time, Kulakowski replied that he did not question any loan approved by Creighton.

Kulakowski gave the same reply when asked whether it was "unusual" for such a cluster of loans to

follow a gap of 15 years. Kulakowski added that, until the incident with Zahl came to light, he had

never known Krupa to be untrustworthy.

       Kulakowski testified that the loans since 2000 were in part due to Krupa's claim that his

daughter was in a car accident. Krupa "broke down" in recounting the accident to Kulakowski.

Krupa asked for a loan from Jones & Brown to cover expenses relating to the accident, and

Kulakowski directed Krupa to speak with Creighton. Ultimately, Creighton approved the loan and

directed Kulakowski to issue a check. Krupa agreed to a payment schedule and made payments

accordingly.   Kulakowski did not investigate Krupa's story about the accident or have him

substantiate it. When Krupa was terminated, he owed Jones & Brown $110,956. Kulakowski did

not recall any discussion of Krupa's loans at company board meetings.

       Kulakowski explained that Bunge's concern, at the September 15, 2003, board meeting, about

a lack of "internal controls" was in reference to the fact that the accounting department was too small

and did not have proper checks and balances in that Kulakowski was the only person in the

department who wrote checks. Bunge's remark had nothing to do with abuses within the accounting

department with regard to employee loans, because Kulakowski had no authority to approve loans

in any case. Kulakowski acknowledged that the minutes for the board meeting of April 29, 2003,

contain this notation:

                                                 -21-
No. 2--08--0844

               "The next item on the agenda was the review and approval of officer salary, bonus

       and loan policy, and the consideration of abbreviated employment agreements. Mr. [Ron]

       Krol moved that all officer salaries, bonuses, and benefits be pre-approved by the entire

       Board; his motion was unanimously approved."

Kulakowski assumed that "loan policy" referred to "any outstanding loans that the company had with

any employees" and that Krupa's loans "could very well" have been in mind.

       Ron Krol testified that he had been a board member of Jones & Brown since February 2001

and chairman since April 2003. He had never been employed by the company. Krol's wife was the

daughter of Wilson Brown, part-owner of the company. Krol described the board's work as

"strategic planning." Krupa did not report to Krol, who was not at Jones & Brown on a "daily basis."

Krupa reported to Creighton. Krol was introduced to Krupa at Krol's first board meeting. On one

occasion, Krol and Krupa met outside of Jones & Brown to discuss work. Krol did not know what

Krupa did in his free time. Krol first heard of Zahl in July 2004 when Creighton informed Krol that

Krupa had improperly acquired funds from Zahl.

       Krol testified that, in August 2001, he was reviewing Kulakowski's interim financial statement

for the second quarter of 2001 when Krol discovered a reference to an "employee loan." The loan

recipient was not identified. Krol could not recall the exact figure but remembered that it was in

excess of $100,000. Krol believed that the financial statement was sent to all board members.

Concerned about the loan, Krol called Kulakowski at his office, but he was not in. Krol was

transferred to Krupa and asked him about the loan. Krupa explained that Jones & Brown

occasionally made loans to employees. Krupa told Krol to contact Creighton about the loan.

       Creighton told Krol that the loan was for Krupa, who claimed he needed the funds to cover

expenses stemming from his daughter's car accident. Krol told Creighton that the loan was "not

                                               -22-
No. 2--08--0844

appropriate," because lending was not Jones & Brown's business, and that Creighton exceeded his

authority as CEO in making the loan. Krol then informed the Browns about the loan. Krol did not

inform the other board members, because Creighton and Kulakowski already knew of the loan and

Krupa had agreed to a payment schedule and was making payments. In late 2001 or perhaps 2002,

Krol hosted the stockholders of Jones & Brown at his home. Creighton and the Browns were

present, as were the attorneys for Jones & Brown. Krol mentioned the loan in front of all who

attended. Creighton said he would personally guaranty the loan. Subsequently, Kulakowski prepared

a list showing that Jones & Brown had made "multiple" loans to Krupa totaling over $100,000.

When Creighton approached Krol in July 2004 and told him about Zahl, Creighton mentioned that

he believed that Krupa also lied about his daughter's accident. Krol admitted that he never attempted

to verify Krupa's story. Krol's primary concern was that Jones & Brown "got repaid" and it appeared

that Krupa was making payments on the loans. Krol testified that it was not until Zahl filed her suit

that he learned Krupa used company offices and letterhead to defraud Zahl. Krol believed that

Creighton "exceeded his authority as CEO" in making the loans to Krupa. Krol, however, cited no

basis for that belief.

        Plaintiffs filed a response to the summary judgment motion. They argued that this court

"already determined that [Krupa's] use of his office of President, his years with [Jones & Brown], his

use of [Jones & Brown] offices, letterhead, and telephone, as allowed by [defendants and Jones &

Brown], would prove he acted with the apparent authority of defendants in taking [plaintiffs'] money

at issue here."

        Plaintiffs attached the sworn statement of Krupa. Krupa testified that, when he was president

of Jones & Brown, he reported to Creighton but had "virtually complete autonomy" for "[m]ost

issues." For "very important" matters such as delinquent payments by customers, problems with

                                                -23-
No. 2--08--0844

completing work orders, or "really anything related to employees," Krupa sought direction from

Creighton or raised the matter at a board meeting. Krupa prepared his own expense reports at Jones

& Brown. Krupa insisted that his expense reports were always truthful and that he never attempted

to expense anything related to gambling. Krupa testified that he had authority to sign contracts for

Jones & Brown. He was also able to sign checks for Jones & Brown for a "certain period of time as

president" but otherwise only Creighton or Kulakowski could sign checks. Krupa testified that, out

of respect for his privacy, the loans he took from Jones & Brown were never discussed at board

meetings. Krupa spent the loan proceeds on gambling. Creighton never attempted to verify why

Krupa needed the loans; Krupa surmised that this was because he was a "dedicated employee" who

had 29 years of service at Jones & Brown, missed work infrequently, and set sales records. Krupa

testified that there was an employee handbook at Jones & Brown but that the company did not

"really" enforce it.

        Krupa testified that he did not socialize with his fellow Jones & Brown employees except for

occasional company events. Once, when he was vice president of sales or president of Jones &

Brown, Krupa brought Zahl to a company event. Krupa could not recall whether Zahl met other

Jones & Brown employees at that event. Zahl would visit Jones & Brown's offices "once in a while."

As with all visitors, Zahl would pass the receptionist's desk. The receptionist kept no log of who

visited Jones & Brown.

        Krupa stated that his gambling habit began during the 30 years he was at Jones & Brown.

He never went gambling with anyone at Jones & Brown or went gambling during work hours. Krupa

once saw a fellow employee at a racetrack. Krupa spoke to her "for about five minutes saying hi to

her, that's about it."

        The trial court granted summary judgment for defendants on all counts. The court reasoned:

                                                -24-
No. 2--08--0844

                "First, [the] individual directors are not liable for the corporate breach of contract.

        The directors were not parties to the contract, and Counts 1 and 2 are for breach of contract.

        Summary judgment is entered for each of the directors on each count of breach of contract.

                Second, the individual directors can be held liable for their own fraud, but not for the

        fraud of an employee unless they participated or somehow assisted. There are no facts in this

        case that would, when viewed in the light most favorable to the plaintiffs, show that any

        director participated or assisted [Krupa] in the fraud, and therefore, summary judgment is to

        be entered as to the individual directors.

                                                  ***

                Next, the directors cannot be held liable for negligent hiring *** due to Krupa being

        unfit for the job, [because] there is no evidence that the directors knew or should have known

        of Krupa's gambling problems. The plaintiff[s] argue[] for a standard that the activity should

        have raised a flag. Raising a flag is not the standard in the case that there was no breach of

        a common law duty."

The court found that the parties' arguments on apparent authority "go to the corporate defendant,

Jones & Brown, and not to the individual directors."

        Subsequently, the court entered a default judgment against Krupa. Plaintiffs then filed this

timely appeal from the order granting summary judgment.

                                              ANALYSIS

        Summary judgment is proper where "the pleadings, depositions, and admissions on file,

together with the affidavits, if any, show that there is no genuine issue as to any material fact and that

the moving party is entitled to a judgment as a matter of law." 735 ILCS 5/2--1005(c) (West 2008).

In considering a motion for summary judgment, the court must view the record in the light most

                                                  -25-
No. 2--08--0844

favorable to the nonmoving party. Land v. Board of Education, 202 Ill. 2d 414, 433 (2002).

"Although summary judgment aids in the expeditious disposition of a lawsuit, it is a drastic measure

and should be granted only if the moving party's right to judgment is clear and free from doubt."

Land, 202 Ill. 2d at 432. "A motion for summary judgment does not ask the court to try a question

of fact, but to determine if a question of material fact exists that would preclude the entry of judgment

as a matter of law." Land, 202 Ill. 2d at 432. While "the nonmoving party is not required to prove

his case in response to a motion for summary judgment, he must present a factual basis that would

arguably entitle him to judgment." Land, 202 Ill. 2d at 432. "A motion for a summary judgment

should be denied if the facts in the record present more than one conclusion or inference, including

one unfavorable to the movant." Hahn v. Union Pacific R.R. Co., 352 Ill. App. 3d 922, 928 (2004).

That is, summary judgment should not be entered unless the moving party's right to judgment is

" 'clear and free from doubt.' " Mydlach v. DaimlerChrysler Corp., 226 Ill. 2d 307, 311 (2007). We

review de novo the trial court's grant of summary judgment. Hahn, 352 Ill. App. 3d at 929.

        The breach-of-contract claims against defendants are functionally just fraud claims.

"Corporate officers are generally not liable for corporate obligations." IOS Capital, Inc. v. Phoenix

Printing, Inc., 348 Ill. App. 3d 366, 371 (2004). "Although a corporate officer is not generally liable

for breach of contract, his status does not shield him from liability for tortious acts from which the

breach proximately resulted." National Acceptance Co. v. Pintura Corp., 94 Ill. App. 3d 703, 707

(1981). Two torts are alleged of defendants: fraud and negligence. Concerning fraud,

        " '[a]s a general rule[,] a corporate officer or director is not liable for the fraud of other

        officers or agents merely because of his official character, but he is individually liable for

        fraudulent acts of his own or in which he participates. [Citation.] The mere fact that a person

        is an officer or director does not per se render him liable for the fraud of the corporation or

                                                  -26-
No. 2--08--0844

       of other officers or directors. He is liable only if he with knowledge, or recklessly without

       it, participates or assists in the fraud. [Citations].' " Murphy v. Walters, 87 Ill. App. 3d 415,

       418-19 (1980), quoting Citizens Savings & Loan Ass'n v. Fischer, 67 Ill. App. 2d 315, 322-23

       (1966).

       As for the negligence counts, defendants suggest that, under Illinois law, a director may not

be held liable for "mere negligence" in the handling of corporate affairs. As support, defendants cite

Brown Leasing and Macaluso. The portion of Brown Leasing in which the liability of directors and

officers is discussed is unpublished and hence nonprecedential. But it appears that Macaluso lends

some credence to defendants' position.

       In Macaluso, the plaintiff sued Jenkins, the treasurer and chairman of a nonprofit corporation

called the Industrial Police Association (IPI), and Zecca, the secretary and a director of IPI. The

plaintiff sought to hold Jenkins and Zecca personally liable on the plaintiff's contract with IPI. The

appellate court held that the corporate veil should be pierced with respect to Jenkins because he had

treated IPI's assets as his own. The plaintiff argued that Zecca should also be held personally liable

on the contract because she "assisted Jenkins in his conversion of corporate assets" by signing several

checks. Macaluso, 95 Ill. App. 3d at 468. The plaintiff argued that Illinois law "imposes personal

liability to third-party creditors upon officers who knew or should have known of the conversion" and

cited Blocker v. Drain Line Sewer & Water Co., 5 Ill. App. 3d 289 (1972). Macaluso, 95 Ill. App.
3d at 468. The Macaluso court believed that Blocker did not "go that far":

       "Blocker does not create an exception to the general rule that officers and directors are not

       personally liable for the corporation's debts and obligations. While there is evidence that at

       the direction of the treasurer, Jenkins, Zecca signed checks which assisted him in converting

       corporate assets into his own personal assets, and while this negligent conduct as a secretary

                                                 -27-
No. 2--08--0844

        may have created some liability for the corporation, it does not create a personal liability for

        all corporate debts." Macaluso, 95 Ill. App. 3d at 468.

Thus, Macaluso held that Zecca's negligence in handling corporate affairs did not itself render her

personally liable for the corporation's debts, including the debt to the plaintiff.

        Plaintiffs, contending that a director's negligence may indeed give rise to personal liability, cite

National Acceptance, which states:

        "[A]lthough [a corporate] officer is not liable for the corporation's torts simply by virtue of

        his office, corporate officer status does not insulate him from individual liability for the torts

        of the corporation in which he actively participates. [Citations.] Thus a corporate officer

        may be liable for the negligence of the corporation [citation]; for fraud [citation]; trespass to

        realty [citation]; wilfully inducing breach of contract [citation]; and conversion [citation]."

        (Emphasis added.) National Acceptance, 94 Ill. App. 3d at 706.

For the proposition that a director may be held personally liable for the "negligence of the

corporation," National Acceptance cited McDonald v. Frontier Lanes, Inc., 1 Ill. App. 3d 345 (1971).

National Acceptance, 94 Ill. App. 3d at 706.

        In McDonald, the plaintiff brought a negligence action against Frontier Lanes (Frontier) and

Ceresa, who was Frontier's president, sole shareholder, and manager. The plaintiff was injured when

she fell into a hole in the grassy parkway that separated the sidewalk from the parking lot owned by

Frontier. The evidence showed that Frontier had had a gas line installed in the parkway and that the

fill placed over the gas line was expected to settle 9 to 18 inches. Of the parkway, Ceresa admitted

that "he had known of a defect at that place for some time but not its extent." McDonald, 1 Ill. App.
3d at 350. The appellate court held that, on the evidence at trial, Ceresa was personally liable for the

injury. The court first cited that rule that "an officer of a corporation is insulated from personal

                                                   -28-
No. 2--08--0844

liability for negligence of the corporation unless he participated in the wrongful act or had such

knowledge thereof as to give rise to liability." McDonald, 1 Ill. App. 3d at 357-58. The court went

on:

               "In this case[,] Ceresa was the president, sole shareholder[,] and manager of Frontier.

       He owned and operated the business and its corporate acts or omissions could only be those

       participated in by him. The acts and omission[s] of Frontier giving rise to the negligence

       charged in the case were not isolated incidents brought about by conduct of an employee, for

       example, but were a part of the general mode of operation of the corporate business under

       Ceresa'[s] sole power of direction and control." McDonald, 1 Ill. App. 3d at 358.

The McDonald court rested its holding on the fact that Ceresa, as the sole conduit for action by the

corporate entity Frontier, was perforce a participant in the negligent action by that entity. McDonald

cited Peck v. Cooper, 112 Ill. 192 (1884), Miller v. Simon, 100 Ill. App. 2d 6 (1968), and Lowell

Hoit & Co. v. Detig, 320 Ill. App. 179 (1943).

       In Peck, the plaintiff, an African-American, was forcibly ejected from a bus by its driver. The

bus was operated by a company of which the defendant was president. The supreme court upheld

the finding that the defendant was individually liable for the plaintiff's injuries because the evidence

showed that the defendant "gave the general order" that drivers of the company were "to exclude

colored persons" from the buses. Peck, 112 Ill. at 194.

       In Miller, the appellate court upheld a finding that the defendants, officers of a real estate

development firm, were personally liable for trespass to the plaintiff's land. The defendants were

developing land contiguous to the plaintiff's when they entered her property and removed topsoil.

The court said:



                                                 -29-
No. 2--08--0844

        "One who orders, aids, directs, abets, or assists the commission of a trespass is liable for the

        resultant damages, even if such an individual did not benefit from the trespass. [Citations.]

        The two officers are not insulated from liability for the tortious acts of the defendant ***,

        since it has been well established that an officer of a private corporation is liable for any tort

        of the corporation in which he participates or authorizes, even though he was acting for the

        corporation in the commission of the tortious activity. [Citation.] There was ample evidence

        that [the defendant] Isidor Simon, doing business as I. Simon & Son, a sole proprietorship

        at the time of the trespass, directed some or all of the improvements for the *** development.

        He admitted that he personally instructed the engineers in the removal of trees in the area.

        [The defendant] Ned Simon testified that he knew that the topsoil had been removed and that

        he even knew where the plaintiff's removed topsoil was stockpiled." Miller, 100 Ill. App. 2d

        at 9-10.

The holdings in McDonald, Peck, and Miller rested on evidence that the corporate official ordered,

and hence participated in, the tortious conduct, whether negligent or intentional. The cases appear

to lay down a "participation" requirement for the personal liability of corporate officials. Thus, they

seem to imply what Macaluso expressed, that a corporate official may not be held liable for a tortious

act in which he himself did not participate but was nonetheless negligent in failing to prevent.

        Lowell Hoit, however, complicates the picture. There, the plaintiff sued the defendants,

directors of a grain elevator, for conversion of grain the plaintiff had stored at the elevator. The

manager of the elevator sold the grain to a third party without the consent of the plaintiff, who sought

to hold the directors personally liable. The appellate court agreed with the trial court that the

defendants were not liable for the conversion perpetrated by the manager. The court began by

drawing a distinction pertaining to the liability of directors:

                                                  -30-
No. 2--08--0844

               "The question of liability of a director in a corporation for the acts or omissions of

       officers or agents, other than codirectors, admits of various conditions. Ordinarily, where

       such director can be held liable for the acts of subordinate officers, he must participate

       therein, be guilty of lack of ordinary and reasonable supervision, or be guilty of lack of

       ordinary care in the selection of such officer. The duties of a general manager of a

       corporation are usually more extensive than those of a mere director." (Emphases added.)

       Lowell Hoit, 320 Ill. App. at 182.

This passage appears to suggest that a director will be personally liable for the acts of corporate

subordinates, i.e., those other than fellow directors, if the director failed to exercise due care. The

court then turned immediately to the issue of "the liability of a director for a tort committed by a

corporation," and said:

       "Liability in such instances on the part of the director is generally considered to rest upon

       whether he actively participated in the wrongdoing, and it seems impossible to lay down any

       governing rule further than that the test is to be whether the director authorized or

       participated in the alleged wrongful act. The mere fact that a person is a director in a

       corporation does not necessarily render him liable for the torts of the corporation or its

       agents. In other words, directors are not to be held liable for the negligence of the

       corporation merely because of their official relation to it. And the general rule would seem

       to be that he must participate in the wrongful act, or have such knowledge thereof as to give

       rise to liability. The foregoing observations, of course, are made in consideration of the

       circumstance that the director denies knowledge and participation, and hence excludes any

       theory of authorization or direction." Lowell Hoit, 320 Ill. App. at 182-83.



                                                 -31-
No. 2--08--0844

Here, with respect to "torts of the corporation," there is a participation requirement. A "tort of the

corporation," however, is not defined.       If, as it seems, the two passages are meant to be

complementary, an "act of the corporation" would be an act committed by a fellow director rather

than a corporate subordinate.

       Such a distinction, which imposes a higher bar of liability with respect to acts of a codirector,

also seems drawn in Chicago Title & Trust Co. v. Munday, 297 Ill. 555 (1921), where a receiver sued

the directors of a bank for negligence in the supervision of two officers who defrauded the bank. The

complaint alleged that the defendants "gave no supervision and made no inquiry whatever,

notwithstanding that they were directors of the bank and had knowledge of the incompetence and

dishonesty of [the officers] and their fraudulent misuse of the funds of the bank." Munday, 297 Ill.

at 561. The court held that the complaint adequately pled negligence by the directors. The court's

analysis began with this statement of the governing law:

       "[W]hen one takes a position as director of a bank he becomes trustee for the depositors as

       well as for the stockholders and is bound to the observance of ordinary care and diligence,

       and is hence liable for injury resulting from the non-observance, where such non-observance

       is due to the negligence of such director. [Citation.]

               In Wallach v. Billings, [277 Ill. 218 (1917)], *** it is distinctly said that it is not the

       holding of the court that directors cannot be held for mere inaction where such inaction has

       been the proximate cause of loss. *** As was said in Warner v. Pennoyer, [91 F. 587, 591

       (2d Cir. 1898)], before a director can be made responsible for losses which have occurred

       through the mismanagement or dishonesty of a cashier it must appear that such losses resulted

       as a consequence of the omission of some duty on his part. This well states the rule.

       Moreover, it cannot be said that an individual director is responsible for the negligent

                                                 -32-
No. 2--08--0844

        omissions of those who are his co-directors unless he shall have actively or passively

        participated in such negligent omissions." (Emphases added.) Munday, 297 Ill. at 562-63.

Here the court seems to distinguish a director's general duty of "ordinary care and diligence" from

the director's less strict duty of avoiding active or passive participation in the wrongful acts or

omissions of codirectors. That distinction also seems suggested in the Warner decision cited by

Munday. In Warner, directors of a bank were sued for the fraud of the bank's executive officer

known as the cashier. The court said:

        "[The cashier] is the [bank's] executive officer, who transacts its daily affairs. The directors

        cannot divest themselves of the duty of general supervision and control by committing this

        duty to him, but they properly may intrust to him all the discretionary powers which usually

        appertain to the immediate management of its business. [Citations.]

                *** Before [the directors] can be made responsible for losses which have occurred

        through the mismanagement or dishonesty of the cashier, it must appear that such losses

        resulted as a consequence of the omission of some duty on their part. If, in all probability,

        these would have occurred just the same, notwithstanding that they had been ordinarily

        diligent and vigilant, there is no justice in shifting them upon the directors, and no principle

        of law to justify it. They are responsible for their own acts and omissions, but not for those

        of co-directors in which they have not actively or passively participated." (Emphases added.)

        Warner, 91 F. at 591.

The court held that the evidence established the personal liability of the directors serving on the bank's

discount and examining committee, which made weekly visits to the bank and reviewed the

documents prepared by the cashier. The remaining directors were not liable, because there was no

evidence that they "were cognizant of the neglect of duty" by their colleagues. Warner, 91 F. at 593.

                                                  -33-
No. 2--08--0844

        Foreign authorities may hold the key to understanding the dichotomy in the standards

addressing the personal liability of directors. See Hill v. International Products Co., 129 Misc. 25,

59, 220 N.Y.S. 711, 744 (Sup. Ct. 1925) (the defendants were not personally liable for false

representations of fellow directors to stock purchasers, because the defendants neither authorized,

ratified, nor knew of the misrepresentations); Davsko v. Golden Harvest Products, Inc., 965 F. Supp.
1467, 1474 (D. Kan. 1997) (" '[a] director or other corporate officer is not liable for false statements

made by another officer in which the former did not participate nor authorize nor sanction' "), quoting

3A W. Fletcher, Private Corporations §1150, at 344 (1986)). It is because "one director is not the

agent of another" that Hill and Davsko applied a requirement of active or passive participation to

trigger the personal liability of directors for the acts of their peers. See Hill, 129 Misc. at 59, 220

N.Y.S at 744; Davsko, 965 F. Supp. at 1474, quoting 3A W. Fletcher, Private Corporations §1150,

at 344 (1986).

        Macaluso, McDonald, Peck, and Miller all appear to lay down a categorical participation rule

for judging the personal liability of corporate officials. Lowell Hoit, Munday, and Warner, however,

appear to make a distinction with respect to directors. As we read those cases, a director is

personally liable for the acts of subordinates if he fails to exercise ordinary care, but he is personally

liable for the acts of coequals, i.e., codirectors, only if he participates, actively or passively, in the

acts. If, as we infer, these standards are meant to be complementary, participation would mean

knowing or reckless action or omission rather than negligence.

        Applied to the case at hand, the Macaluso line of decisions would unqualifiedly require

defendants' participation in Krupa's misconduct as a condition of their personal liability. Under the

Lowell Hoit line of cases, however, there is a potential tension. As defendants' fellow director, Krupa

was their coequal. Yet the record suggests that the board had oversight over Krupa and hence that

                                                  -34-
No. 2--08--0844

he was in a sense their subordinate as well. We need not resolve which line of cases truly represents

Illinois law or how Lowell Hoit would apply in this hybrid situation. Rather, we find that there is no

triable issue of fact that defendants were even negligent with respect to Krupa, much less that they

knowingly or recklessly participated, whether actively or passively, in Krupa's conduct.

        We can further define the concept of negligence applicable here. Lowell Hoit holds that a

director's personal liability for the acts of a subordinate officer will lie where the director was "guilty

of lack of ordinary care in the selection of such officer" or "guilty of lack of ordinary and reasonable

supervision" (Lowell Hoit, 320 Ill. App. at 182). Lowell Hoit seems to have in view the torts of

negligent hiring and retention. Plaintiffs allege negligent hiring, retention, and supervision. While at

least one appellate court decision has suggested that negligent supervision and negligent retention are

distinct torts (see Vancura v. Katris, 391 Ill. App. 3d 350, 368 (2008) (claiming that "negligent

supervision" is an "entirely different type of tort" than "negligent hiring and retention")), our supreme

court has not distinguished the two in the employment context (see Van Horne v. Muller, 185 Ill. 2d
299, 310-11 (1998) (not distinguishing between negligent supervision and retention claims)).4

"Illinois law recognizes a cause of action against an employer for negligently hiring, or retaining in

its employment, an employee it knew, or should have known, was unfit for the job so as to create a

danger of harm to third persons." Van Horne, 185 Ill. 2d at 310. "An action for negligent hiring or

retention of an employee requires the plaintiff to plead and prove (1) that the employer knew or



        4
            As the appellate decisions have defined it, negligent supervision applies not just in an

employment context but in any scenario where there is a duty to supervise. See, e.g., State Farm Fire

& Casualty Co. v. Mann, 172 Ill. App. 3d 86, 92 (1988) (plaintiff alleged parent negligent in

supervision of child).

                                                   -35-
No. 2--08--0844

should have known that the employee had a particular unfitness for the position so as to create a

danger of harm to third persons; (2) that such particular unfitness was known or should have been

known at the time of the employee's hiring or retention; and (3) that this particular unfitness

proximately caused the plaintiff's injury." Van Horne, 185 Ill. 2d at 311.

       In the case of corporate directors, we keep in mind Lowell Hoit's emphasis on the practical

necessity for directors to accord subordinate officers a measure of autonomy in the management of

the business:

       "[D]irectors, although authorized and justified in committing the details of the conduct of the

       corporate business to subordinate officers, are not thereby justified in withdrawing their

       supervision and control of corporate affairs. They cannot thus divest themselves of the duty

       of general supervision and control by committing this duty to a subordinate officer. However,

       of necessity, it becomes proper that they entrust to subordinate and executive officers the

       discretionary powers which usually and ordinarily appertain to the immediate management

       of the particular business. *** Courts will treat directors with more leniency with respect

       to a single isolated act of fraud on the part of a subordinate officer or agent, than when the

       practice appears to have been so habitually and openly committed as to have been easily

       detected upon proper supervision." Lowell Hoit, 320 Ill. App. at 181-82.

       Having set forth the relevant law, we turn to the arguments of the parties. Plaintiffs argue

that, in pressing for summary judgment on their claims, defendants are arguing "issues already

addressed and rejected by this Court" in Zahl I. According to plaintiffs:

       "This Court already determined that if the Plaintiffs came forward with proof during discovery

       in support of their well-pled allegations, that would be adequate to 'prove that Krupa acted

       with the apparent authority of defendants in taking plaintiffs' money pursuant to the

                                                -36-
No. 2--08--0844

       investment agreements.' [Zahl I, 365 Ill. App. 3d at 663]. *** The record evidence fully

       satisfies the outline of evidence that should satisfy the trial court and allow the Plaintiffs the

       right to proceed to trial."

Plaintiffs further contend:

       "As this Court already determined, '[Ron] Krupa acted with the apparent authority of

       defendants' [(Zahl I, 363 Ill. App. 3d at 663)]. Accordingly, this Court should reverse the

       trial court's summary judgment ruling in favor of [defendants] and remand this case for trial."

Defendants, we think, have the better view of how Zahl I relates here:

               "When read in context, this Court in Zahl I was only addressing whether [Krupa's]

       conduct could be imputed to Jones & Brown Company as his principal; this Court in Zahl I

       was not discussing whether [Krupa's] conduct could be imputed to [defendants] personally."

And further:

       "Nowhere in the analysis of [Krupa's] apparent authority in [Zahl I] does this Court suggest

       that [Krupa] had apparent authority to act on behalf of [defendants]. Nor does this Court's

       opinion in Zahl I suggest [that] a finding that [Krupa] had apparent authority to act on

       [behalf] of his principal, [Jones & Brown], without more would result in [defendants] being

       liable for [Krupa's] fraudulent scheme." (Emphasis added.)

       We agree with defendants that Zahl I did not dispose of the issues at hand here. To

demonstrate this, we must closely compare this case with Zahl I. Plaintiffs' amended complaint

sought judgment against Jones & Brown and defendants as its directors and officers. (Jones &

Brown was later dismissed from the suit.) In the breach-of-contract and fraud counts, plaintiffs

alleged that Krupa acted as the agent or apparent agent of "JONES & BROWN COMPANY INC.

and its DIRECTORS." Although plaintiffs did not appear to recognize it in their amended complaint,

                                                 -37-
No. 2--08--0844

Jones & Brown was subject to a different standard of liability than defendants under the fraud and

contract counts. The claims against Jones & Brown, resting on the allegation that Krupa was its

agent or apparent agent, asserted vicarious liability. See Bank of Waukegan v. Epilepsy Foundation

of America, 163 Ill. App. 3d 901, 906 (1987) ("A principal is liable for those acts of its agent which

the agent has actual or apparent authority to perform"). Although Krupa was alleged to be the agent

or apparent agent of "JONES & BROWN COMPANY INC. and its DIRECTORS" (emphasis

added), the amended complaint presented no ground for a separate inference that Krupa was the

agent or apparent agent of defendants as well as of Jones & Brown. All acts and omissions alleged

as the basis for liability were alleged collectively of "JONES & BROWN COMPANY INC., and its

DIRECTORS" without any discrimination among defendants. See Meyer v. Holley, 537 U.S. 280,

286, 154 L. Ed. 2d 753, 761, 123 S. Ct. 824, 829 (2003) ("in the absence of special circumstances

it is the corporation, not its owner or officer, who is the principal or employer, and thus subject to

vicarious liability for torts committed by its employees or agents"; "[a] corporate employee typically

acts on behalf of the corporation, not its owner or officer"). Defendants would be liable, if at all,

because of their direct culpability for Krupa's misconduct and not simply because of their status as

corporate officials. It is that very status, in fact, that gave them presumptive insulation from personal

liability for Krupa's misconduct. "[W]hile corporate status generally shields corporate officers and

shareholders from liability from corporate debts and obligations, this protection does not shield

corporate officers from their own wrongdoing." Safeway Insurance Co. v. Daddono, 334 Ill. App.
3d 215, 219 (2002). Thus, we agree with the trial court below that "the apparent authority arguments

*** raised by the plaintiff[s] go to the corporate defendant, Jones & Brown, and not the individual

directors."



                                                  -38-
No. 2--08--0844

       The negligence counts alleged omissions of "JONES & BROWN COMPANY, INC. and its

DIRECTORS." Unlike the fraud and contract counts' implication of vicarious liability, the negligence

counts alleged direct culpability of defendants.

       In their joint motion to dismiss the amended complaint, defendants and Jones & Brown

attacked all counts on the ground that plaintiffs failed to plead that "Krupa had either actual or

apparent authority to act on behalf of Jones & Brown when Krupa entered into the purported

agreements with Plaintiffs." Defendants and Jones & Brown did not allude to the standards for

personal liability of defendants or address the direct culpability alleged of defendants under the

negligence counts. Moreover, defendants and Jones & Brown did not attempt to distinguish

defendants from Jones & Brown with respect to any of the conduct that was collectively alleged of

them. The trial court, strictly adhering to the arguments made in support of dismissal, focused on

whether Krupa was the agent or apparent agent of Jones & Brown. The court did not distinguish

defendants from Jones & Brown, address whether defendants were personally liable for Krupa's

conduct, or examine the allegations of direct culpability in the negligence counts. 5

       Our analysis in Zahl I was correspondingly narrow. As they were in the amended complaint,

the motion to dismiss, and the trial court's analysis, defendants and Jones & Brown were a monolithic

agent in our discussion; we did not even allude to the possibility that the conduct alleged collectively

of defendants and Jones & Brown might be attributable to defendants but not to Jones & Brown or

vice versa. We held that plaintiffs adequately pled apparent authority, based on two sets of alleged

facts: (1) "defendants' " conduct, namely their employing Krupa for 20 years, most recently as



       5
           As we noted in Zahl I, 365 Ill. App. 3d at 664, the trial court dismissed the negligence counts

based entirely on the affirmative defense of unclean hands and did not reach their merits.

                                                   -39-
No. 2--08--0844

president of Jones & Brown, and providing him various accouterments of office; and (2) Krupa's own

conduct, which plaintiffs were entitled to consider "as th[at] of Jones & Brown itself where it was

reasonable to do so." Zahl I, 365 Ill. App. 3d at 661.

        Zahl I does not have the impact here that plaintiffs claim. Plaintiffs mistakenly believe that,

when we held that plaintiffs sufficiently alleged that "Krupa acted with the apparent authority of

defendants" (Zahl I, 365 Ill. App. 3d at 663), we meant particularly defendants here, the directors of

Jones & Brown. We did not distinguish among "defendants" and indeed (as we have noted) were

never asked to. To the extent that defendants were discrete, they were just conduits for the vicarious

liability of Jones & Brown. Under any of the counts, defendants' liability would not be vicarious but

a matter of their own conduct. We said nothing in Zahl I about defendants' own actions or omissions

for purposes of their personal liability. Only now, in this appeal, are we asked to consider defendants'

personal liability. The question before us is whether there is a triable issue of fact whether defendants

are liable based on their own acts or omissions. We hold that summary judgment in defendants' favor

on all counts was proper.

        Consistent with our discussion above regarding the substantive standards of personal liability

for directors, we assume, without deciding, that defendants would be liable if they (1) knowingly or

recklessly participated in Krupa's tortious acts; or (2) negligently hired or retained Krupa. Plaintiffs

argue not that defendants knew of Krupa's misconduct while it was occurring but that they were

reckless and at a minimum negligent in failing to prevent it or discover it while it was ongoing. We

note that plaintiffs presented no evidence that Krupa had a gambling habit or a tendency to deceive

when he was hired by Jones & Brown. There is no question, then, of negligent hiring.

        Plaintiffs' first argument is that defendants "recklessly turned a blind eye to [Krupa's] excessive

and unusual borrowing" from Jones & Brown and were at fault for doing "nothing to investigate

                                                   -40-
No. 2--08--0844

[Krupa's] purported need to borrow more than $214,000 from [Jones & Brown] prior to the

investment contracts at issue." (The sum of the loans from 2000 through 2002 was actually

$205,000.) Had defendants made that inquiry, they would have discovered Krupa's "prior contacts

with Plaintiffs[] and his gambling habits," and plaintiffs "would not have entered into the contracts

at issue and *** would not have been injured."

         Plaintiffs have failed to raise a material fact question whether defendants were negligent, much

less reckless. We begin with the undisputed evidence that Jones & Brown had a custom of making

loans to employees. Creighton and Kulakowski, both longtime board members, testified to that

custom. Kulakowski testified that, besides Krupa, loans were given to at least two former CEOs of

Jones & Brown and a former vice president of sales. Kulakowski himself was once loaned $18,000

or $19,000 to purchase a new car. When Krupa informed Krol, a relative newcomer to the board,

of that practice, Krol voiced his disapproval but cited no Jones & Brown policy against making such

loans.

         Plaintiffs submit that Krupa's requests were "excessive and unusual." Here plaintiffs evidently

have in mind Kulakowski's testimony that Krupa's balance of $186,000 as of April 2002 seemed

"large" for a nonowner of Jones & Brown such as Krupa. That balance, however, reflected all loans

extended to Krupa, and there is no evidence of the reasons Krupa presented for taking the $9,500

loan in 2000 and the $60,000 loan in 2002. As for the $136,000 Krupa requested in 2002, we see

nothing to suggest that, given the facts then known to Creighton and Kulakowski, they should have

verified Krupa's story before arranging the loan. Krupa's request had undeniable legitimacy on its

face, at least when compared to Kulakowski's loan for a car. Creighton and Kulakowski both

described Krupa's emotionally charged plea, which undoubtedly enhanced the appearance of sincerity.

Also, in 2002, Krupa had been with Jones & Brown for 29 years and had advanced to vice president.

                                                  -41-
No. 2--08--0844

Kulakowski testified that he had not known Krupa to be untrustworthy. Creighton testified that he

"held great trust" in Krupa.

       There was, moreover, no indication that Krupa had an unusual taste for gambling. There was

office gambling at Jones & Brown but Krupa was no more involved than his fellow employees.

Creighton, we acknowledged, testified to his regret for not verifying Krupa's story. We quoted that

specific testimony at length and it appears to us that Creighton's perspective throughout that excerpt,

and indeed throughout all of his testimony, was overall post facto. He admitted to "poor supervision"

based on the "way this turned out" and on "what has happened." We see nothing in the evidence to

suggest that Creighton believed his actions were improper given what he knew when he acted on

Krupa's request. If there was any custom of verifying the bases for loan requests, even of longtime,

highly accomplished, and trusted employees like Krupa, it is not apparent from the record. Plaintiffs

are in essence arguing backward from consequences, a tempting but erroneous approach in

negligence cases. "In judging whether harm was legally foreseeable[,] we consider what was apparent

to the defendant at the time of his now complained of conduct, not what may appear through the

exercise of hindsight." Cunis v. Brennen, 56 Ill. 2d 372, 376 (1974). Foreseeability is not "a

judgment from actual consequences which were then not to be apprehended by a prudent and

competent person." 57A Am. Jur. 2d Negligence §125 (2009) (citing cases). We see no evidence

that, when Krupa approached them in 2002, Creighton and Kulakowski had any reason to doubt

Krupa's claimed reason for the loan or were otherwise obligated to investigate his story.6



       6
           Creighton and Kulakowski, we acknowledge, were examined thoroughly on their failure to

apprise their fellow board members, or the owners of Jones & Brown, of the $136,000 loan until after

Zahl came forward. Creighton was also questioned pointedly about his approving the loan without

                                                 -42-
No. 2--08--0844

         Defendants were also at fault, plaintiffs claim, in granting Krupa too much autonomy.

According to plaintiffs, it was the "liberal allowance of [Krupa's] use of his Company office,

letterhead, phone, credit card, [and] car" that "fully and freely provided the means to allow [Krupa]

to contract with Plaintiffs in a completely free and unfettered manner." Plaintiffs emphasize

Creighton's admission that it was a mistake not to have more strictly enforced the general

understanding at Jones & Brown, attested to by Creighton and Kulakowski, that company space and

materials were not for personal use. Here again we find Creighton's admissions lacking the weight

that plaintiffs assign them. Creighton frequently cited "hindsight" and his current "perspective" as his

criteria for judging the strength of Jones & Brown's policies. As the court in Lowell Hoit observed,

directors of necessity devolve upon subordinate officers the "immediate management of the particular

business." Lowell Hoit, 320 Ill. App. at 182. Creighton was never asked how Jones & Brown's

policies could have been strengthened to prevent such fraud as Krupa's without intruding on the trust

that is in the very nature of the corporate structure. By all appearances, Krupa especially earned that

trust. Notably, of Jones & Brown's policies toward personal use of letterhead, the company material

most prominent in the fraud, Creighton said, "I suppose it would be pretty easy for anybody to put

letterhead paper in their case and leave at any company anywhere" (emphases added). To have

searched Krupa's person and effects for company letterhead upon his leaving the office each night

would negate the vital entrustment and violate the underlying trust. Moreover, it is unlikely that the

most intrusive of measures could have thwarted Krupa's machinations given the resourcefulness he




consulting the entire board. Plaintiffs do not single out these acts or omissions by these particular

directors. Their focus, rather, is what they frame as defendants' collective failure to verify Krupa's

story.

                                                 -43-
No. 2--08--0844

showed in defrauding Zahl and Gene. We have no reason to believe that Krupa could not have

arranged the fraud mostly off-premises and on his own time. Plaintiffs again are arguing ad hoc, using

little more than hindsight to accuse defendants of lacking foresight.

        Plaintiffs compare this case factually to People ex rel. Hartigan v. E&E Hauling, Inc., 153 Ill.
2d 473 (1992), and National Acceptance. Both comparisons are nonstarters. The plaintiffs in

Hartigan alleged that the defendant, the director of a corporation, " 'instituted the policies' " on which

were based the corporation's fraudulent misrepresentations to the government. Hartigan, 153 Ill. 2d

at 502. The supreme court held that these allegations were sufficient to state a fraud claim against

the defendant personally. In National Acceptance, there was testimony that the defendant facilitated

his corporation's conversion by endorsing to the corporation checks that were due the plaintiff. The

court held that the defendant's "active participation" made him personally liable for the conversion.

National Acceptance, 94 Ill. App. 3d at 707. Defendants here had no such knowing involvement as

did the defendants in Hartigan and National Acceptance.

        A closer case factually is Lowell Hoit. In Lowell Hoit, as we recounted above, the plaintiff

had oats stored at a grain elevator of which the defendants were directors. Without the plaintiff's

consent, Herrmann, the manager of the elevator, sold the grain to a third party. The plaintiff sought

to hold the defendants personally liable for the conversion even though the evidence showed that they

had no knowledge that the plaintiff even had grain at the elevator. The court held that the defendants

were not reckless or negligent in their oversight of Herrmann:

        "Nothing appears in this case to indicate that [the defendants] did not exercise care and

        prudence in their selection of the agent Herrmann. Neither does it appear as if they sought

        to divest themselves of a general supervision of the conduct of the business. Further, nothing

        appears to indicate that they had any knowledge of, or had acquiesced in a continuous or

                                                  -44-
No. 2--08--0844

       repeated course of conduct on the part of Herrmann such as committed in the present

       instance. Courts will treat directors with more leniency with respect to a single isolated act

       of fraud on the part of a subordinate officer or agent, than where the practice appears to have

       been so habitually and openly committed as to have been easily detected upon proper

       supervision. We do not consider the directors to be personally liable under the evidence in

       this case. Here we find a single act secreted by the subordinate officer from the directors,

       with the contract locked up by him without their knowledge of its existence, and no corporate

       record to come before them reflecting such transaction." Lowell Hoit, 320 Ill. App. at 182.

Here, of course, Krupa did not commit a "single act" of fraud, yet neither was his fraud so "openly

committed as to have been easily detected upon proper supervision." As Lowell Hoit recognizes,

directors have a right to entrust immediate corporate governance to officers. There was no evidence

that defendants had any reason to suspect Krupa of wrongdoing or the potential for it. It is in

retrospection alone that Krupa appears unworthy of the great trust defendants placed in him.

       Therefore, we find that there is no issue of material fact whether defendants were reckless or

negligent in regard to Krupa. Accordingly, summary judgment in favor of defendants on all counts

was proper.

       For the foregoing reasons, we affirm the judgment of the circuit court of Du Page County.

       Affirmed.

       SCHOSTOK and HUDSON, JJ., concur.




                                                -45-